DETAILED ACTION
	This office action is in response to the arguments and claims submitted on    and the claims submitted on 03/15/21.        

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons of allowance:
The prior art of record includes Leuchtenberg (U.S. 2003/0079912 A1) which discloses a mud circulation system capable to reduce swab pressure while tripping out comprising, inter alia, a bit, a top drive, a drilling fluid, a controller, a controller communication unit but fails to disclose or suggest “the tripping circulation channel includes a second rotary valve, a tripping pump, a tripping mud tank and a third rotary valve connected in sequence” in the claimed combination.  These limitations combined with the other multiple limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/M. C. P./ 
Examiner, Art Unit 3672
03/17/21


/TARA SCHIMPF/Primary Examiner, Art Unit 3672